Citation Nr: 0521405	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Entitlement to an increased rating for right knee strain, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2002.  In April 2004, the veteran appeared at a 
hearing held at the RO before the undersigned.  For reasons 
expressed below, the appeal being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

With respect to the service connection claim, the RO denied 
service connection for a left knee disability, claimed 
secondary to right knee strain, in February 2002.  However, 
service connection for a left knee disability was previously 
denied in an unappealed February 1994 rating decision, which 
is final.  38 U.S.C.A. § 7105 (West 2002).  Whether a claim 
is reopened is a jurisdictional matter, and the Board must 
independently address that issue, notwithstanding any actions 
of the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  In this regard, while the current claim has been 
developed solely on the basis of secondary service 
connection, a claim based on a new theory of entitlement is 
not a new claim.  Rather, the claim must still be reopened by 
the submission of new and material evidence.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Moreover, at her hearing, the veteran 
testified that her left knee pain had begun at the same time 
as her right knee pain, i.e., in service.  Thus, the issue 
should include direct service connection as well.  The RO 
should consider whether new and material evidence has been 
received to reopen the claim in the first instance to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Additionally, at her hearing, the veteran identified post-
service VA and private treatment for her knees, which is not 
of record.  She said that she was currently treated at VA 
facilities, and that her VA treatment had been provided at 
the Fort Dix outpatient clinic and the Philadelphia VA 
medical center (VAMC).  Records of any such treatment must be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(3).  In this regard, a prior request, in November 
1998, for VA treatment records was addressed to the East 
Orange VAMC, where the veteran says she has never been 
treated.  

With respect to private treatment, the veteran said she was 
previously treated by a Dr. Willoughby, as well as two 
orthopedists whose names she could not recall, and that she 
had received physical therapy at Nova Care in Hainesport.  
Since she said that one of the orthopedists had referred her 
to Nova Care, the name of this doctor should be available 
from those records.  Records from R. Willoughby, D.O., dated 
from March 1988 to October 1994 are already of record.  
However, although the appellant states she is no longer 
treated by Dr. Willoughby, the RO should ensure that all of 
Dr. Willoughby's records have been obtained.  

The veteran was most recently formally examined by VA in 
December 2001, and it appears that that physician did not 
review the claims folder, nor did the examination contain any 
findings which would enable an assessment of any functional 
impairment due to pain.  See 38 C.F.R. §§ 4.40, 4.45 (2000), 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, although 
service connection is currently in effect for a right knee 
disability, the examination only included X-rays of the left 
knee.  The reported X-rays findings were also inconsistent, 
with the X-ray report noting no abnormalities, while the VA 
examination report noted DJD of the knees.  In addition, the 
appellant claims that her condition has worsened since that 
time.  In light of these factors, following the receipt of 
the outstanding VA and private treatment records, the veteran 
should be afforded a contemporaneous and thorough VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

This examination should also include an opinion as to whether 
the veteran has a left knee disability of service onset, or 
due to (or aggravated by) the service-connected right knee 
disability. See Allen v. Brown, 7 Vet. App. 439 (1995) 
("when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.").  The Board is mindful that the veteran is 
not entitled to a VA examination unless new and material 
evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  
Nevertheless, the duty to assist should not be construed as 
precluding assistance when otherwise considered appropriate.  
See 38 U.S.C.A. § 5103A(g).  In this case, since the veteran 
must be scheduled for a VA examination to determine the 
current severity of her service-connected right knee 
condition, it would be more efficient to examine the left 
knee at the same time.  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Notify the veteran that her claim for 
service connection for a left knee 
disability was the subject of a prior 
final denial, and, hence, new and material 
evidence must be received to reopen her 
claim.  Explain that new and material new 
evidence means evidence not previously 
submitted that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim, and 
which raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2004).  Inform her of the 
evidence necessary to reopen her claim, 
and of her and VA's respective obligations 
in obtaining information or evidence.  Ask 
her to provide VA with any evidence in her 
possession that pertains to the claim.  
See 38 U.S.C.A. §§ 5103, and 5103A; 38 
C.F.R. § 3.159. 

2.  Obtain the following private medical 
records:

(a) All records from R. Willoughby, 
D.O., dated after October 1994;

(b)All records of the veteran's 
physical therapy for her knee(s) 
from Nova Care in Hainesport;

(c) If the physical therapy records 
disclose the name of a referring 
physician, obtain all records of the 
veteran's treatment from that 
physician.  

3.  Obtain all records of the veteran's 
treatment for her knee(s), from 1982 to 
the present, from the Philadelphia VAMC 
and the Fort Dix VA outpatient clinic.

4.  After the records have been obtained, 
schedule the veteran for a VA orthopedic 
examination, with the claims folder made 
available to the examiner for review, to 
determine the following:  

(a)  The examiner should state the 
current manifestations and severity 
of the veteran's service-connected 
right knee disability.  The presence 
or absence of instability, 
subluxation, and/or arthritis should 
specifically be reported.  The 
examination should include range of 
motion studies, and commentary as to 
the presence and extent of any 
functional loss due to painful 
motion, weakened movement, excess 
fatigability, and/or incoordination 
present.  To the extent possible, 
the examiner should express any 
functional loss in terms of 
additional degrees of limited 
motion.  

(b)  The examiner should state 
whether the veteran currently has a 
chronic left knee disability, and, 
if so, the etiology of the 
condition-first, whether any 
current left knee disability is of 
service onset (see service medical 
record dated November 22, 1980 and 
separation examination dated August 
27, 1982).  Second, whether a left 
knee disability was caused, or 
aggravated, by the service-connected 
right knee disability.  The 
conclusions should be expressed in 
terms of whether it is at least as 
likely as not, more likely than not, 
or less likely than not, that the 
specific relationship exists.  The 
rationale for all conclusions 
reached should be provided.  

5.  Review the claims on appeal, i.e., 
whether new and material evidence has been 
received to reopen a claim for service 
connection for a left knee disability, and 
entitlement to an increased rating for a 
right knee disability.  If the claims are 
denied, the veteran and her representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


